             Case 2:18-cv-00262-TSZ Document 106 Filed 05/14/20 Page 1 of 5




 1                                                                       HON. THOMAS S. ZILLY

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON

 7
     DEVITTA BRISCOE, individually, and as
 8   executor of the Estate of Che Andre Taylor;
     JOYCE DORSEY, individually; CHE ANDRE             No.     2:18-cv-00262-TSZ
 9   TAYLOR, JR., individually; and SARAH
     SETTLES on behalf of her minor child,             DEFENDANTS’ MOTION FOR LEAVE
10   CHE’LYNN MARIE TAYLOR, and DEMEKA                 TO FILE MOTION TO STRIKE
     GREEN for the Estate of Brenda Taylor,            PLAINTIFFS’ SURREPLY AND
11                                                     DECLARATIONS OF JESSE VALDEZ
                                  Plaintiffs,
12                                                     Noted for Consideration: May 29, 2020
                   vs.
13
     CITY OF SEATTLE; MICHAEL
14   SPAULDING and “JANE DOE SPAULDING,
     and their marital community composed thereof;
15   SCOTT MILLER and “JANE DOE” MILLER,
     and their marital community composed thereof;
16   TIMOTHY BARNES and “JANE DOE”
     BARNES, and their marital community
17   composed thereof; and AUDI ACUESTA and
     “JANE DOE” ACUESTA, and their marital
18   community composed thereof,

19                                Defendants.

20
            Defendants City of Seattle, Michael Spaulding, Scott Miller, Timothy Barnes, and Audi
21
     Acuesta (“Defendants”) respectfully request that this Court grant them leave to move to strike the
22
     untimely and improper Surreply (Dkts. 99-100) and the additional Declaration of Jesse Valdez (Dkt.
23
      DEFENDANTS’ MOTION FOR LEAVE TO FILE                                            Peter S. Holmes
                                                                                      Seattle City Attorney
      MOTION TO STRIKE PLAINTIFFS’ SURREPLY                                           701 5th Avenue, Suite 2050
      AND DECLARATIONS OF JESSE VALDEZ - 1                                            Seattle, WA 98104-7097
                                                                                      (206) 684-8200
      2:18-CV-00262
              Case 2:18-cv-00262-TSZ Document 106 Filed 05/14/20 Page 2 of 5




 1   105). Defendants acknowledge and understand that Local Civil Rule 7(g) states that motions to

 2   strike material contained in or attached to submissions of opposing parties shall not be presented in

 3   a separate motion to strike. However, in this instance, Plaintiffs have submitted an unauthorized

 4   Surreply (Dkt. 99), accompanied by a declaration from counsel (Dkt. 100), without first filing a

 5   notice of intent to file a surreply. LCR 7(g)(1). The Surreply does not request the Court strike any

 6   materials in Defendants’ Reply, and, instead, sets forth new arguments and evidence. These

 7   arguments and new evidence are not permitted under LCR 7(g). Then, on May 12, 2020, far more

 8   than five days after Defendants filed their Reply in Support of Motion for Summary Judgment,

 9   Plaintiffs submitted the Declaration of Jesse Valdez Response [sic] to Exhibit 3 Police Video Clip

10   Dkt. 104. (Dkt. 105.) Aside from being untimely and improper, this declaration is replete with

11   hearsay and inadmissible testimony from Mr. Valdez. (Id.) It also contains a false representation of

12   fact. (Id.) While Defendants respect this Court’s rules, it is necessary to file the motion to strike to

13   hold Plaintiffs accountable for improper filings and misrepresentations of fact. For this reason,

14   Defendants respectfully request the Court permit them to file the attached Motion to Strike Plaintiffs’

15   Surreply and Declarations of Jesse Valdez.

16
          DATED this 14th day of May, 2020.
17
                                                    PETER S. HOLMES
18                                                  Seattle City Attorney

19                                                  By        /s/ Ghazal Sharifi
                                                         GHAZAL SHARIFI, WSBA #47750
20                                                       SUSAN PARK, WSBA #53857
                                                         Assistant City Attorneys
21                                                       701 Fifth Avenue, Suite 2050
                                                         Seattle, WA 98104-7095
22                                                       Email: Ghazal.Sharifi@seattle.gov
                                                         Email: Susan.Park@seattle.gov
23                                                       Attorneys for Defendants
      DEFENDANTS’ MOTION FOR LEAVE TO FILE                                                 Peter S. Holmes
                                                                                           Seattle City Attorney
      MOTION TO STRIKE PLAINTIFFS’ SURREPLY                                                701 5th Avenue, Suite 2050
      AND DECLARATIONS OF JESSE VALDEZ - 2                                                 Seattle, WA 98104-7097
                                                                                           (206) 684-8200
      2:18-CV-00262
          Case 2:18-cv-00262-TSZ Document 106 Filed 05/14/20 Page 3 of 5




 1                                         CHRISTIE LAW GROUP, PLLC

 2                                    By        /s/ Thomas P. Miller
                                           THOMAS P. MILLER, WSBA #34473
 3                                         2100 Westlake Avenue N., Suite 206
                                           Seattle, WA 98109
 4                                         Phone: 206-957-9669
                                           Email: tom@christielawgroup.com
 5                                         Attorney for Defendants

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     DEFENDANTS’ MOTION FOR LEAVE TO FILE                               Peter S. Holmes
                                                                        Seattle City Attorney
     MOTION TO STRIKE PLAINTIFFS’ SURREPLY                              701 5th Avenue, Suite 2050
     AND DECLARATIONS OF JESSE VALDEZ - 3                               Seattle, WA 98104-7097
                                                                        (206) 684-8200
     2:18-CV-00262
              Case 2:18-cv-00262-TSZ Document 106 Filed 05/14/20 Page 4 of 5




 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on the 14th day of May, 2020, I electronically filed the foregoing with
     the Clerk of the Court using the CM/ECF system which will send notification of such filing to the
 3   following:

 4                                     Jesse Valdez, WSBA #35378
                                       VALDEZ LEHMAN, PLLC
 5                                      14205 SE 36th St., Suite 100
                                           Bellevue, WA 98006
 6                                         Phone: 425-458-4415
                                      Email: jesse@valdezlehman.com
 7                                         Attorney for Plaintiffs

 8                              Shakespear N. Feyissa, WSBA #33747
                             LAW OFFICES OF SHAKESPEAR N. FEYISSA
 9                                 1001 Fourth Avenue, Suite 3200
                                       Seattle, WA 98154-1003
10                                       Phone: 206-292-1246
                                Email: shakespear@shakespearlaw.com
11                                       Attorney for Plaintiffs

12                                     James Bible, WSBA #33985
                                      JAMES BIBLE LAW GROUP
13                                     14205 SE 36th St., Suite 100
                                        Bellevue, WA 98006-1553
14                                         Phone: 425-748-4585
                                     Email: james@biblelawgroup.com
15                                         Attorney for Plaintiffs

16                                    Ghazal Sharifi, WSBA #47750
                                       Susan E. Park, WSBA #53857
17                               SEATTLE CITY ATTORNEY’S OFFICE
                                       701 Fifth Avenue, Suite 2050
18                                       Seattle, WA 98104-7097
                                           Phone: 206-233-7808
19                       Email: ghazal.sharifi@seattle.gov; susan.park@seattle.gov
                                         Attorneys for Defendants
20

21                                                CHRISTIE LAW GROUP, PLLC

22                                                By        /s/ Thomas P. Miller
                                                       THOMAS P. MILLER
23                                                     Attorney for Defendants
      DEFENDANTS’ MOTION FOR LEAVE TO FILE                                              Peter S. Holmes
                                                                                        Seattle City Attorney
      MOTION TO STRIKE PLAINTIFFS’ SURREPLY                                             701 5th Avenue, Suite 2050
      AND DECLARATIONS OF JESSE VALDEZ - 4                                              Seattle, WA 98104-7097
                                                                                        (206) 684-8200
      2:18-CV-00262
          Case 2:18-cv-00262-TSZ Document 106 Filed 05/14/20 Page 5 of 5




 1                                       2100 Westlake Avenue N., Suite 206
                                         Seattle, WA 98109
 2                                       Phone: 206-957-9669
                                         Email: tom@christielawgroup.com
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     DEFENDANTS’ MOTION FOR LEAVE TO FILE                               Peter S. Holmes
                                                                        Seattle City Attorney
     MOTION TO STRIKE PLAINTIFFS’ SURREPLY                              701 5th Avenue, Suite 2050
     AND DECLARATIONS OF JESSE VALDEZ - 5                               Seattle, WA 98104-7097
                                                                        (206) 684-8200
     2:18-CV-00262
